NO. 07-09-0039-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

SEPTEMBER 28, 2009

______________________________


JASON E. STEELY, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2007-417068; HONORABLE CECIL G. PURYEAR, JUDGE

_______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
          Following a plea of not guilty, Appellant, Jason E. Steely, was convicted by a jury
of possession of a controlled substance, a state jail felony.  The jury sentenced Appellant
to nineteen months in a state jail facility.  Pending before this Court is Appellant’s Motion
to Dismiss Appeal in which he requests that this Court withdraw his notice of appeal and
dismiss the appeal.  As required by Rule 42.2(a) of the Texas Rules of Appellate
Procedure, the motion is signed by Appellant and his attorney.  No decision of this Court
having been delivered, the motion is granted and the appeal is dismissed.  No motion for
rehearing will be entertained and our mandate will issue forthwith.
          Accordingly, the appeal is dismissed.


                                                                           Patrick A. Pirtle
                                                                                 Justice


Do not publish.

#160;                 Brian Quinn
                                                                          Chief Justice
Do not publish.